Form of Restricted Stock Grant for Independent Sales Representative




CONFORMIS, INC.
RESTRICTED STOCK AGREEMENT
Conformis, Inc. (the “Company”) has selected you to receive the following
restricted stock award, which is subject to the provisions of the Company’s 2015
Stock Incentive Plan (the “Plan”) and the terms and conditions contained in this
Restricted Stock Agreement.
Name of Recipient:
_____________________
Number of shares of restricted common stock awarded:
_____________________
Grant Date:
_____________________





Vesting Schedule:
_____________________
 
 
All vesting is dependent on the Recipient’s continued service to the Company as
an independent sales representative.

Please confirm your acceptance of this restricted stock award and of the terms
and conditions of this Agreement by signing a copy of this Agreement where
indicated below.


CONFORMIS, INC.


By:___________________________
Name of Officer
Title:

Accepted and Agreed:


__________________________
[insert name of recipient]







CONFORMIS, INC.
RESTRICTED STOCK AGREEMENT
The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:
1.    Issuance of Restricted Shares.
(a)    The Restricted Shares are issued to the Recipient, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of services rendered and to be rendered by the Recipient to the Company as an
independent sales representative (the “Independent Sales Representative”).
(b)    The Restricted Shares will be issued by the Company in book entry form,
in the name of the Recipient. The Recipient agrees that the Restricted Shares
shall be subject to the forfeiture provisions set forth in Section 3 of this
Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.
2.    Vesting. Unless otherwise provided in this Agreement or the Plan, the
Restricted Shares shall vest in accordance with the vesting schedule set forth
on the cover page of this Agreement. Any fractional number of Restricted Shares
resulting from the application of such vesting schedule shall be rounded down to
the nearest whole number of Restricted Shares.
3.    Forfeiture of Unvested Restricted Shares Upon Cessation of Service.
In the event that the Recipient ceases to be an Independent Sales Representative
to the Company, for any reason or no reason, with or without cause, all of the
Restricted Shares that are unvested as of the time of such cessation shall be
forfeited immediately and automatically to the Company, without the payment of
any consideration to the Recipient, effective as of such cessation. The
Recipient hereby authorizes the Company to take any actions necessary or
appropriate to cancel any certificate(s) representing forfeited Restricted
Shares and transfer ownership of such forfeited Restricted Shares to the
Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company. The Recipient shall have no further rights with respect to any
Restricted Shares that are so forfeited.
4.    Restrictions on Transfer.
The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.
5.    Restrictive Legends.
The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
6.    Rights as a Shareholder.
Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that, as provided in the Plan, the payment of dividends on unvested
Restricted Shares shall be deferred until the vesting of such shares.
7.    Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.
8.    Tax Matters.
The Recipient acknowledges that he or she is responsible for obtaining the
advice of the Recipient’s own tax advisors with respect to the acquisition of
the Restricted Shares, including with respect to the availability of making an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
and the Recipient is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares. The Recipient acknowledges and agrees that
the Company shall have the right to deduct from payments of any kind otherwise
due to the Recipient any federal, state, local or other taxes of any kind
required by law to be withheld with respect to the grant or vesting of the
Restricted Shares.
9.    Miscellaneous.
(a)    No Right to Continued Relationship. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued service to the Company as an Independent
Sales Representative, this Agreement does not constitute an express or implied
promise of continued service or confer upon the Recipient any rights with
respect to continued service or any other relationship with the Company.
(b)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
(c)    Recipient’s Acknowledgments. The Recipient acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.













